Citation Nr: 1438642	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-09 580	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for Parkinson's disease as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in September 2011, and a Statement of the Case was issued in February 2013.  The Veteran filed a Form 9 Appeal dated in April 2012, however it is unclear when it was received by VA.  Nevertheless, in April 2013 the RO issued a VA Form 8 Certification of Appeal for the issue of service connection for Parkinson's disease.  In the Appeal Certification worksheet the RO indicated that the Form 9 was timely.  As the RO accepted the Veteran's Form 9 Appeal as timely and the Veteran has been led to believe that the issue was on appeal, the Board accepts jurisdiction over the issue.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA letters dated in July 2014 regarding notice of the Veteran's death are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

On August 5, 2014, through a Social Security Administration inquiry, the Board was notified that the Veteran died on July [redacted], 2014.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


